Title: Gulian C. Verplanck to James Madison, 24 December 1828
From: Verplanck, Gulian C.
To: Madison, James


                        
                            
                                Sir
                            
                            
                                
                                    Washington
                                
                                Decr. 24th 1828
                            
                        
                        Having received from a European friend a copy of the Second statement of the London University, on the
                            suggestion of our mutual friend Mr. Rives that its perusal would gratify you or perhaps afford some useful hint for the
                            management of the Virginia University in which you take so warm an interest, I send you the pamphlet.
                        As I wish to place it in the library of one of our institution with the other tracts on the same subject May
                            I request you when you have read it (at your own leisure and convenience) to return it to me. I am with great respect your
                            obdt Servt
                        
                            
                                G. C. Verplanck
                            
                        
                    